Citation Nr: 1611755	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right ankle condition.

2. Entitlement to service connection for chronic pain and arthritis, to include gout, of the left shoulder and gout of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was provided a Travel Board hearing in April 2011 before the undersigned.  A transcript of the testimony offered at this hearing has been associated with the record.

In July 2012 and February 2015, the Board remanded the appeal for further development.  While entitlement to service connection for "chronic pain and arthritis of the bilateral shoulders and back" was among the issues most recently remanded by the Board, in July 2015, the Appeals Management Center (AMC) granted service connection for degenerative arthritis of the lumbar spine and right shoulder arthritis with painful motion.  The AMC then issued a supplemental statement of the case indicating that entitlement to service connection for gout of the left and right shoulders remained on appeal.  To the extent the July 2015 rating decision represents only a partial grant of the appeal, the Board has characterized that issue to reflect that the Veteran is service connected for arthritis of the right shoulder and degenerative arthritis of the back.

The July 2015 rating decision also awarded entitlement to service connection for impairment/dislocation of the right clavicle and residual inguinal hernia surgery scar.  As such, the issues of entitlement to service connection for right shoulder dislocation and inguinal hernia, which were also remanded in February 2015, are no longer before the Board.

The remaining issues are once again before the Board for appellate consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, in February 2015, the Board remanded the appeal for etiological opinions addressing the right ankle and shoulders.  In pertinent part, the Board directed the examiner to specifically acknowledge and discuss, in light of the Veteran's recepit of the Parachute Badge, the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  The Veteran has stated that he made numerous parachute jumps while in service and has related a history of shoulder and ankle pain in service and ever since.

In June 2015, a VA examiner concluded that it was less likely than not that a right ankle disability was incurred in or caused by service because "[t]here is no evidence of any connection [and because] there is no clearly documented continuum of care from service until 1980."  As the examiner's rationale does not address the lay testimony regarding the right ankle, it does not substantially comply with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the examiner's conclusion that there was "no evidence of any connection" appears to ignore a January 1968 service treatment record showing complaints of right ankle pain.  Hence, without more, the opinion is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Regarding the shoulders, in a July 2015 opinion, the same examiner concluded that the left shoulder was normal based on examinations in 2012 and June 2015 and that although the Veteran complained of neck pain radiating to the left shoulder and arm, "construed as left shoulder pain," VA treatment records showed no history of left shoulder pain.  In a June 2015 opinion, the examiner concluded that gout was not incurred in service because "[g]out is not caused by parachute jumping [and] gout [was] diagnosed in 1995, 28 years after service."  A June 2015 Disability Benefits Questionnaire for non-degenerative arthritis indicates that the Veteran's gout involves only his feet and toes.

In this case, to the extent the examiner addressed the lay testimony, it appears that he concluded that the Veteran did not in fact experience pain in his left shoulder but rather radiating neck pain.  The Veteran is competent to report the location and sensation of pain and his testimony has previously been deemed credible.  Hence, as above, the examiner's statements suggest that he has summarily dismissed the Veteran's competent and credible lay testimony regarding the onset and continuity of symptoms since service.  Stegall, 11 Vet. App. at 268.  Further, in light of the June 2015 Disability Benefits Questionnaire, it is not clear to the Board to the extent to which gout is in any way related to the Veteran's complaints of bilateral shoulder pain.  Additional clarification is therefore required.

Accordingly, the case is REMANDED for the following actions:

1. Forward the entire claims file in electronic records to the examiner who prepared the June and July 2015 VA opinions or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence, noting that the Veteran was awarded the Parachute Badge and that he claims many of his conditions are related to his service as a paratrooper.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the opinion should note that the claims file was reviewed.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right ankle condition is attributable to service, particularly the Veteran's reported service as a paratrooper versus any post-service injury or disease.

(b) Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any arthritis disorder, to include gout, of the left shoulder or gout of the right shoulder is attributable to service, particularly the Veteran's reported service as a paratrooper versus any post-service injury or disease.

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

